internal_revenue_service number release date index number ----------------------- ---------------------------------- -------------------------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-158822-05 date march legend state ------------- statute ---------------------------------------- program --------------------------------------- dollar_figurez dollar_figure--------- dear -------------- this letter is in response to your request for a ruling dated date regarding state’s information reporting income_tax_withholding and employment_tax obligations with respect to leave transferred by state employees under program you request rulings that the state does not have any such obligations with respect to state employees that transfer leave under program on the ground that the leave so transferred is not includible in the state employees’ gross_income you also request rulings that the state has information reporting income_tax_withholding and employment_tax obligations with respect to amounts paid to survivor of a deceased employee under program on the ground that such amounts constitute gross_income for income_tax purposes and wages for employment_tax purposes of the deceased employee facts plr-158822-05 state establishes personnel rules pursuant to statute pursuant to statute and memos of understanding resulting from collective bargaining between state and particular unions state has established program under which certain state employees may donate vacation and other similar accrued leave to the leave bank of a deceased state correctional guard or highway patrol officer who dies while in service but not in the line of duty state then pays the cash_value of the donated leave to the survivor of the deceased guard or officer the value of the donated leave may not exceed dollar_figurez law and analysis - gross_income issue sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services a basic principle of tax law is that a taxpayer’s assignment to another person of his or her right to receive compensation_for_personal_services does not relieve the taxpayer of the tax_liability on the assigned income see 281_us_111 and 311_us_122 1940_2_cb_209 one exception to this principle is described in revrul_90_29 1990_1_cb_11 involving a leave-sharing plan established by an employer under the plan employees who suffer medical emergencies may qualify to receive leave surrendered to the employer by other employees or leave deposited by its employees in an employer- sponsored leave bank the ruling holds that an employee who surrenders leave to the employer or deposits it in the leave bank does not realize any income and incurs no deductible expense or loss either upon the surrender or deposit of the leave or its use by the recipient the ruling also concludes that the leave recipient must include the leave received in gross_income as compensation a second exception involves leave-based donation programs to aid the victims of hurricane katrina notice_2005_68 2005_40_irb_622 provides that the internal_revenue_service will not assert that cash payments an employer makes to sec_170 organizations such as charities in exchange for vacation sick or personal leave that its employees elect to forgo constitute gross_income or wages of the employees if the payments are made to the sec_170 organizations for the relief of victims of hurricane katrina and paid to the sec_170 organizations before date we believe that program is distinguishable from the narrow exceptions described above program is not a medical emergency leave program within the scope of revrul_90_29 because it does not provide an employee with pay during a time that he or she is facing a personal or family medical emergency rather it resembles a program to pay a death gratuity to survivors of a deceased employee also it is outside the plr-158822-05 scope of notice_2005_68 because it was not designed specifically to aid the victims of hurricane katrina because program does not satisfy either of the exceptions described above the tax consequences to state employees who transfer leave pursuant to program are governed by the anticipatory_assignment_of_income doctrine applying the doctrine to the facts of this case we conclude that a state employee’s assignment of his or her right to receive vacation and other similar accrued leave under program will not relieve the employee of the tax_liability on the assigned leave therefore a state employee must include in income under sec_61 as compensation_for services provided by that employee to his or her employer vacation and other similar accrued leave that the employee transfers pursuant to program law and analysis - employment_tax issue sec_3101 and sec_3111 impose federal_insurance_contribution_act fica_taxes on wages sec_3301 imposes federal_unemployment_tax_act futa_tax on an employer with respect to wages as paid_by an employer with respect to employment also sec_3402 provides generally that every employer making payment of wages must deduct and withhold upon such wages federal income taxes wages for purposes of income_tax_withholding itw is defined in sec_3401 as all remuneration for services performed by an employee for his employer with certain exceptions not here relevant sec_3121 and sec_3306 provide similar definitions of wages for purposes of fica tax and futa_tax respectively liability for employment_taxes arises when there has been an actual or constructive_payment of wages to the employee sec_31_3121_a_-2 of the employment_tax regulations generally provides for fica tax purposes that wages are considered paid_by an employer at the time they are actually or constructively paid sec_31 a - b provides that wages are constructively paid when they are credited to the account of or set apart for an employee so that they may be drawn upon by him at any time although not then actually reduced to his possession however to constitute payment the wages must be credited to or set apart for the employee without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is made and must be made available to him so that they may be drawn upon at any time and their payment brought within his own control and disposition sec_31_3301-4 for futa purposes and sec_31_3402_a_-1 for itw purposes contain similar provisions sec_6051 requires every person who is obligated to deduct and withhold from an employee a tax under sec_3101 ie employee fica or sec_3402 ie income_tax_withholding to furnish each employee with respect to remuneration paid_by such person to such employee during the calendar_year a written_statement reflecting among other items the_amount_of_wages paid and the amount of fica tax and income_tax withheld plr-158822-05 generally absent some specific exception under the actual and constructive rules set forth above for determining wages wages are paid to an employee when the employee receives the value of leave whether such value is given directly to such employee or assigned by such employee to another such wages are reportable on form_w-2 wage and tax statement and subject_to fica futa and itw of the employee as previously discussed for federal_income_tax purposes state employees who transfer vacation and other similar accrued leave pursuant to program must include in gross_income the value of the leave so transferred as required by the anticipatory_assignment_of_income doctrine accordingly the value of any leave transferred by a state employee pursuant to program is wages reportable on the tranferor-employee’s form_w-2 holding the value of the vacation and other similar accrued leave transferred by state employees under program is reportable on the employee’s form_w-2 and is subject_to fica tax futa_tax and itw under sec_4 of revproc_2006_3 2006_1_irb_122 the service ordinarily will not issue letter rulings on any matter in which the determination is primarily one of fact because the reasons that state employees may transfer leave to program is primarily one of fact we cannot express an opinion regarding the federal tax consequences of the subject payments to the survivors who receive the cash_value of the transferred leave under program a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any item discussed or referenced in this letter this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent michael j montemurro branch chief office of associate chief_counsel income_tax and accounting sincerely
